Order entered May 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01599-CV

                              VICTOR MALDONADO, Appellant

                                                  V.

       SUMEER HOMES, INC., PALMER DRYWALL, LLC, AND ISC BUILDING
                       MATERIALS, INC., Appellees

                                             ORDER


       The Court GRANTS appellant’s May 17, 2013 unopposed motion for extension of time

to file letter brief regarding jurisdiction and ORDERS appellant’s letter brief filed concurrently

with the motion filed as of the date of this order.




                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE